Title: To George Washington from Arthur Fenner, 20 May 1790
From: Fenner, Arthur
To: Washington, George



Sir.
State of Rhode Island. Providence May 20th 1790.

Having been lately elected, by the Freemen of this State, to the office of their first Magistrate, I therefore embrace this early oppertunity of assuring you of the sincere regard which I, in common with the Citizens in general, feel for your Excellency personally. Admist the Universal Applause and the grateful Acknowledgements of United America singular indeed would it be, if the Citizens of Rhode Island were insensible of the Obligations they are under to your Excellency for the constant Exertions and display of those Talents, and that Patriotism manifested on all Occasions, since you came into public life, and which so much contributed to the Emancipation and Independence of our Country. The Citizens of this State were among the foremost in the support of the common cause of the American Confederacy, in the late War, and they will always remember with Gratitude and pride the repeated Testimonials you was pleased to give of your Approbation of their Exertions, and of the Valour of their Troops, on Various Occasions, in the Hours of difficulty and Danger.

This State was at all times during the War anxious if possible to comply with any wish signified to them by your Excellency. And when it is considered that a large Army of the Enemy for near three years of the most gloomy and uncertain Periods of the War were, in Possession of their Capital, and of the Island of Rhode Island, and the other Islands in the Narraganset Bay. That the Towns of Warren, Bristol and Jamestown were burnt on excursions of the Enemy, and that during the whole Period of their having Possession of Rhode Island, a considerable part of the Militia of the State were necessarily kept on constant Duty, guarding the Shores of the Narraganset Bay more than sixty miles in Extent, it will be natural to conclude that no State suffered more than the State of Rhode Island in proportion to their numbers and extent, or made greater Exertions for the support of the common Cause. I Just mention these Circumstanc’s to recal to your Excellency’s mind those trying times when we looked to your Excellency as our common Protector, Friend, and Father endearing Appellations under which we hope yet long to consider you. It hath been published in the Newspapers that a Bill is now pending before the Senate of the United States entitled “An Act to prevent bringing goods wares and Merchandize from the State of Rhode Island and providence Plantations into the United [States] and to authorize a demand of Mony from the said State” A Copy of which Bill at large hath been published.
This being a matter highly interesting to this State your Exccellency will permit me to make some observations upon it. It was natural to expect that there should be a Degree of Anxiety and impatience in the States in the Union on seeing this State not under the General Government. But after it was known to Congress that a Convention of the people of this State had been called agreeable to the Recommendation of the Convention of Philadelphia and the consequent Resolution of Congress, and that the Convention of this State was adjourned to the last Monday of this month for the purpose of Reconciling the people to an adoption of the Constitution, who had been oposed to it and when there was the greatest Probability that the New Constitution would then be adopted by the Convention of this State, a Measure of such an Hostile appearance and so degrading to this State as the one before mentioned could not be expected by us. I can account for it only by supposing that Representations unfavourable

to the Adoption of the Constitution here must have been forwarded to Congress by Persons in this State who have had selfish and personally interesting motives therefor. It must be a matter known to your Excellency and to Congress that this State hath been very unhappy for several years past, in having been invol[v]ed in all the dificulties and Animosities of party Spirrit. The great Exertions of the People in general in the War caused an heavy accumulation of Debt payable from the Public to the Individuals, who had done personal services or advanced property. But the public having taken no seasonably effectual measures for keeping up the Credit of their Securities, till they greatly depreciated and had generally been parted with by the Original Holders or Earners for very small Considerations to the Richer, the more Speculating, and enterprising part of the Community, who availed themselves of the then low price—When therefore the Body of the People who had thus parted with their securities came to be taxed for the annual Interest of six per Cent payable on the Face of the securities which in a short time would amount to more than the Purchasors had given both for principel and interest it caused investigations and discussions of the Reasonableness and Justice of the Public paying so much more than the purchasers had given for the Securities. Especially as many of the Purchasers had been instrumental in depreciating the Securities and at the time of purchasing had made use of the argument of the uncertainty of their ever being paid to induce the Original Earners to part with them at a low price. Many supposed that there ought to have been a descrimination in favour of the present original Holders and a Liquidation of those which had been transferred that the same arguments and the same principles and the same policy which led the Congress in 1780 to adopt the measure of sinking forty Dollars of their Currency for one Silver Dollar notwithstanding the Bill promised forty Silver Dollars would apply with the same Equity and Reason proportionably to the Case of the Securities which had been purchased for less than a quarter of their nominal amount[.] Difference of opinion respecting this interesting Subject and the Introduction of the paper mony here in 1786 and the unremitted Efforts of a part of the State to destroy its Currency, by depreciating it, and the jarring Interests introduced by the Depreciation with some Local considerations and

personal Resentments naturally consequent thereon laid the Foundation of that party Spirrit which hath agitated the Government of this State for sometime past, and hath occasioned the unfavourable Complexion of many of its Legislative proceedings and that Torrent of obloquy and abuse of the State and its officers which hath been poured forth in the Newspapers. But I mean not to Trouble your your Excellency with an account in detail of the Circumstances which have led Step by Step, to our present unhappy Situation—Was I to undertake it, your Excellency would behold the Picture of a People, who from being respectable in themselves, by their Struggles in party, have been reduced into a Political situation so uncommon & peculiar, and of such irreconciliably varying and jarring interests, that to a benevolent and philosophic mind particularly informed of the Circumstances, they would appear rather to deserve the Mantle of Charity, than the Obloquy of Reproach, and to merrit pity rather than resentment or contempt. The Conduct of the Legislature respecting the New Constitution is a proof more of Indecision of Council, than of Refractoriness of Disposition. In May 1787 on the Question in the Lower House whether Delegates should be sent to the Convention then about meeting at Philadelphia it was, after long Debate voted in the Affirmative, by a Majority of two, and non-concurred in the upper House by the same Majority. But at the Session in June following it appearing that the other States had all agreed to a Convention, the upper House altered their opinion and by a large Majority Voted to send forward Delegates. But on sending their Vote to the Lower House they in their turn non concurred and no Delegates were sent. And since the Publication of the Constitution and the adoption of it by the other States the Various and numerous proceedings of the Legislature respecting it, from time to time, have been more influenced by party considerations than a determination finally to reject it. And as I can now assure your Excellency that all the other States having joined the New Confederacy and many important Amendments having been proposed, some of which have already been agreed to, many persons of influence who have heretofore opposed the adoption of the New Constitution here, have withdrawn their opposition, there is therefore reason to suppose that it will be very soon adopted in this State; and as measures which have the appearance

of Coertion may be productive of Alienation of Affection, and will be peculiarly degrading to a State, which though small when She comes to join the Union will not be wanting in that public Spirrit and Patriotism which She hath heretofore been acknowledged to Possess Permit me therefore in behalf of a State, towards which your Exellency hath heretofore appeared friendly disposed, to solicit your Exellency to take such measures as your Wisdom shall suggest for preventing any fu[r]ther proceedings of Congress, on the before mentioned Report of the Committee of the Honorable the Senate, at least until it shall be determined, by the Convention of this State whether they will adopt the New Constitution or not of which your Excellency shall have the Earliest information immediately after their rising.
Any Communications your Excellency may wish to have made to the Legislature of this State committed to my care shall have the earliest and most respe[c]tful attention paid them by him who begs leave to subscribe himself with the highest sentiments of Esteem and the sincerest Regard Your Excellencys most Obedient Servant

Arthur Fenner.

